In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-15-00235-CV


       IN RE JOE ADAM RAMIREZ AND FREDERICK Q. HERROD, RELATORS

        OPINION ON ORIGINAL PROCEEDING FOR WRIT OF MANDAMUS

                                      July 10, 2015

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

      Pending before the court is a petition for writ of mandamus filed by Joe Adam

Ramirez and Frederick Q. Herrod. They request that we order the court reporter and

the district clerk to provide them the appellate record in cause No. 07-15-00152-CV, the

latter being an appeal pending before us. The clerk of this court mailed the appellate

record to relators, which record was received, on June 11, 2015, by personnel at the

prison wherein relators are housed. So, there is no need to order the trial court clerk

and reporter to forward the same record. Thus, the complaint encompassed by the

petition for mandamus is moot. However, we do not address whether the relators are

entitled to a writ of mandamus against their jailers if the latter do not deliver the

appellate record to relators; that happenstance has not been raised at this time.
Accordingly, we deny the petition for writ of mandamus as moot.

                                              Per Curiam




                                    2